Citation Nr: 1829163	
Decision Date: 05/22/18    Archive Date: 06/05/18

DOCKET NO.  11-26 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for a disability affecting the lower extremities, to include a bilateral leg disability manifested by weakness and pain or neuropathy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from January 1978 to November 1986 and from November 1986 to April 1992.  His period of service from November 1986 to April 1992 has been determined to be dishonorable for VA benefits purposes.

This matter came to the Board of Veterans' Appeals (Board) from a March 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran and his wife testified at a hearing before the undersigned Veterans Law Judge in March 2013; the transcript is of record.

This matter was remanded in July 2014 and April 2017.  


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from January 1978 to November 1986 and from November 1986 to April 1992.

2.  In a May 10, 2018, submission, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal of entitlement to service connection for a disability affecting the lower extremities, to include a bilateral leg disability manifested by weakness and pain or neuropathy.


CONCLUSION OF LAW

The criteria for withdrawal of the issue of entitlement to service connection for a disability affecting the lower extremities, to include a bilateral leg disability manifested by weakness and pain or neuropathy have been met.  38 U.S.C. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Dismissal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn his appeal with regard to the issue of entitlement to service connection for a disability affecting the lower extremities, to include a bilateral leg disability manifested by weakness and pain or neuropathy, and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the issue of entitlement to service connection for a disability affecting the lower extremities, to include a bilateral leg disability manifested by weakness and pain or neuropathy, and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


